t c memo united_states tax_court bill fred hamilton and connie hamilton petitioners v commissioner of internal revenue respondent docket no filed date bill fred hamilton and connie hamilton pro sese timothy s sinnott for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency in petitioners’ federal income taxes for of dollar_figure with additions to tax under sec_6653 b and of dollar_figure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure respectively after concessions the issues for decision are whether petitioners failed to report income from mining activities in the amount of dollar_figure for we hold they did whether petitioner mr hamilton is liable for an addition_to_tax for fraud pursuant to sec_6653 for we hold he is whether petitioners substantially understated their federal_income_tax for within the meaning of sec_6661 we hold they did findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners bill fred hamilton mr hamilton and connie hamilton mrs hamilton husband and wife resided in barbourville kentucky at the time they filed the petition mr hamilton was engaged in the business of brokering coal during through mr hamilton owned a 50-percent interest in c y smith corp cys a corporation engaged in mining and brokering coal he also indirectly managed and ran the day-to-day operations of r b excavating inc rbe an respondent has conceded a portion of the deficiency amount 3respondent concedes that mrs hamilton is not liable for a fraud-related addition_to_tax under sec_6653 entity engaged in the hauling and excavation of coal during mrs hamilton was employed by heart and soul coal inc h s where she was responsible for taking coal samples to third parties for analysis she was also employed by cys and did some work for rbe in mr hamilton had various bank accounts with american fidelity bank in kentucky petitioners’ numerous bank transactions with fidelity during underlie the present action throughout mr hamilton frequently visited fidelity and presented fidelity’s bank tellers with checks that were drawn on accounts of various coal-related companies and made payable to other coal-related companies as well as to cash mr hamilton would endorse the checks and in return receive large amounts of cash occasionally mr hamilton would instead of receiving cash purchase cashier’s checks payable to himself in most of the transactions mr hamilton would request and receive cash in amounts ranging between dollar_figure and dollar_figure if petitioners’ daughter michelle hamilton was the corporate officer of rbe during but mr hamilton conceded that he ran the business and was responsible for the day-to-day operations under u s c sec_5313 fidelity as a financial_institution was required to file a currency transaction report ctr involving cash transactions in excess of dollar_figure it was fidelity’s policy to prepare ctrs for customers who frequently cashed checks for large sums of money even if such amounts were less than dollar_figure during over ctrs were prepared involving petitioners’ transactions with fidelity the amount of the check exceeded the cash amount received by mr hamilton he would then either deposit these excess funds into rbe’s account or use them to purchase cashier’s checks payable to other coal companies in total mr hamilton was involved in separate transactions during in which he received cash or self-directed cashier’s checks totaling dollar_figure mrs hamilton conducted two such transactions during in which she received a total of dollar_figure in cash overall the entire amount petitioners received in from their transactions with fidelity totaled dollar_figure petitioners timely filed their joint federal_income_tax return for on which they reported an adjusted_gross_income of dollar_figure that income comprised dollar_figure in wage income mrs hamilton received from h s interest_income of dollar_figure a dividend payment of dollar_figure and sick_pay in the amount of dollar_figure petitioners did not report any portion of the cash that they had received from the bank transactions with fidelity petitioners were criminally indicted for willfully filing false federal_income_tax returns for and in violation of sec_7206 the indictment charged them with receiving income of dollar_figure from the sale of coal that they failed to report on those returns see 128_f3d_996 n 6th cir mr hamilton was also charged with willfully failing to file a federal_income_tax return for in violation of sec_7203 mr hamilton was found guilty on all counts and was consequently sentenced to months of imprisonment mrs hamilton was convicted of willfully filing a false federal tax_return for but was acquitted of these charges relating to the year at issue she was sentenced to months of home detention and years’ probation respondent issued to petitioners a notice_of_deficiency for determining that petitioners failed to include dollar_figure in income and determining that petitioners were liable for fraud and substantial_understatement additions to tax petitioners timely filed their petition with this court contesting the notice_of_deficiency opinion a whether petitioners understated their income for taxpayers are required to maintain sufficient records to allow a determination of their correct_tax liabilities sec_6001 where a taxpayer fails to keep the required records or if the records he or she maintains do not clearly reflect income then the commissioner may reconstruct the taxpayer’s income in accordance with a method that clearly reflects the full amount of income received see sec_446 94_tc_654 92_tc_661 the reconstruction need only be reasonable in light of all surrounding facts and circumstances see 54_tc_1530 40_tc_30 respondent determined that petitioners understated their income for by dollar_figure--the total amount of cash and cashier’s checks petitioners received in their numerous bank transactions during the year in arriving at this determination respondent used the specific-item method to reconstruct petitioners’ income relying on evidence of petitioners’ receipt of specific items of reportable income that did not appear on their income_tax return see 526_f2d_884 5th cir 56_tc_297 seidenfeld v commissioner tcmemo_1995_62 at trial respondent produced clear_and_convincing evidence demonstrating that petitioners received dollar_figure respondent presented the checks bearing petitioners’ endorsements that petitioners either deposited or cashed in the transactions at issue he also introduced the cash-out tickets from these transactions that bore petitioners’ names finally respondent produced testimony from numerous fidelity bank tellers and employees that it was fidelity’s policy in to require customers to endorse checks that they presented to be cashed and that it was fidelity’s policy to give the cash to the last person endorsing the check they also testified that when they handed cash to a customer they were required to complete a cash-out ticket that listed both the amount given as well as the name of the individual receiving the cash these witnesses also testified as to their personal knowledge of mr hamilton’s involvement in these transactions we find this evidence to unequivocally demonstrate that petitioners received the amount indicated by respondent at trial mr hamilton contended that some of the cash amounts received was used to pay for business_expenses specifically mr hamilton claimed that he had receipts showing that a large portion of the cash at issue was used to purchase coal for the account of h s petitioners did not however produce the receipts or otherwise present any books records or other testimony that would support this assertion once the commissioner has validly reconstructed a taxpayer’s at trial mr hamilton argued that he never received a significant portion of the cash from the transactions at issue rather he argued that other individuals signed his name to the checks without his permission to avoid certain cashing restrictions and fees imposed on individuals who did not have an account with fidelity further mr hamilton argued that the bank tellers perjured themselves both in the civil and criminal trials when they testified that he was the one who received the money unsurprisingly petitioner did not produce any testimony other than his own or evidence supporting his position at trial after trial along with his posttrial brief mr hamilton submitted two affidavits purportedly taken from individuals involved in several of these transactions to support his contention that he did not receive the funds his failure to produce the evidence at trial however cannot be remedied on brief as the evidentiary record is closed see rule b income the burden is on the taxpayer to demonstrate that the commissioner’s determination is erroneous 695_f2d_145 5th cir kling v commissioner tcmemo_2001_78 seidenfeld v commissioner tcmemo_1995_61 in deciding whether petitioners have carried their burden_of_proof witness credibility is an important consideration see ishizaki v commissioner tcmemo_2001_318 the only support for mr hamilton’s use of the cash to pay for business_expenses is his own uncorroborated and self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 accordingly petitioners have failed to meet their burden and thus we sustain respondent’s determination that petitioners failed to report dollar_figure of income in b whether mr hamilton is liable for the fraud addition_to_tax under sec_6653 sec_6653 provides that if any part of a taxpayer’s underpayment is due to fraud an addition_to_tax equal to percent of the underpayment will be imposed further if any portion of the underpayment is attributable to fraud the entire underpayment will be treated as attributable to fraud unless the taxpayer establishes otherwise sec_6653 in order for the fraud additions to tax to apply the commissioner must prove by clear_and_convincing evidence that an underpayment exists and that some portion of the underpayment is attributable to fraud sec_7454 rule b niedringhaus v commissioner supra pincite underpayment when an allegation of fraud is intertwined with reconstructed unreported income as in the present case the commissioner may satisfy the burden of establishing an underpayment by either proving a likely source of the unreported income or disproving the nontaxable source s that the taxpayer alleges for the unreported income 94_tc_654 we have already found that respondent established by clear_and_convincing evidence that petitioner received amounts totaling dollar_figure in on the instant record we now find that respondent has established by clear_and_convincing evidence a likely source of petitioner’s unreported income for namely petitioner’s coal businesses accordingly we hold that respondent has established by clear_and_convincing evidence that petitioner underpaid his federal income taxes for fraudulent intent the existence of fraud is a question of fact see 958_f2d_684 6th cir affg and remanding tcmemo_1987_549 to establish fraud commissioner must show that taxpayer engaged in conduct with the intent to evade taxes that he knew or believed to be owing 909_f2d_915 6th cir because direct evidence of fraud is rarely available it may be inferred from circumstantial evidence see id 884_f2d_258 6th cir affg and remanding 89_tc_501 courts have looked to several items of circumstantial evidence--often referred to as badges_of_fraud --in determining whether the taxpayer acted fraudulently the items relevant in the instant case are the understatement of income over an extended period of time failure to maintain adequate books_and_records dealing in cash and cashier’s checks concealment of assets and filing false tax returns see 39_f3d_658 6th cir affg and remanding 99_tc_370 926_f2d_1470 6th cir affg 91_tc_1049 796_f2d_303 9th cir affg tcmemo_1984_601 732_f2d_1459 6th cir affg tcmemo_1982_603 petzoldt v commissioner t c pincite 84_tc_636 although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive evidence of fraud see solomon v commissioner supra pincite petzoldt v commissioner supra pincite we are convinced after applying these criteria to mr hamilton’s situation that mr hamilton’s underpayment of taxes was due to fraud first mr hamilton’s failure to report the amounts received in the numerous transactions with fidelity in coupled with his understatement of income for and as evidenced in his criminal convictions for those years evinces a pattern of consistent understatement and thus constitutes evidence of fraud mr hamilton’s fraudulent intent is further shown by his extensive dealings in cash and cashier’s checks during mr hamilton conducted separate transactions in which he withdrew over dollar_figure in cash and cashier’s checks not only did mr hamilton obtain this money in cash form he also conceded at trial that he structured most of these transactions to intentionally avoid the federal reporting requirements of u s c sec_5313 these circumstances suggest that mr hamilton dealt extensively with cash for the purpose of avoiding any scrutiny of his finances and did so with the intent to conceal income it is also clear from the record that mr hamilton failed to maintain adequate books_and_records with respect to the mining activities mr hamilton maintained no books for any of the companies in which he had an ownership or management interest he also did not keep any records of the amounts deposited or received in the numerous bank transactions with fidelity or of any other income he received or expenses he incurred in connection with the mining activities his failure to keep track of this cashflow constitutes further evidence of fraud finally mr hamilton was convicted for willfully filing a false tax_return for the year at issue in violation of sec_7206 while a conviction under sec_7206 does not collaterally estop a taxpayer from denying that he acted fraudulently for purposes of sec_6653 it does constitute persuasive evidence of fraud see morse v commissioner tcmemo_2003_332 parsons v commissioner tcmemo_2000_205 biaggi v commissioner tcmemo_2000_48 affd 8_fedappx_66 2d cir further absent credible_evidence showing that the willful filing of the false tax_return was done for a purpose other than defrauding the government of taxes owed the conviction under sec_7206 is highly persuasive evidence that fraud was committed mr hamilton failed to proffer any evidence demonstrating that his willful filing of a false tax_return for was done for any reason other than evading federal income taxes owed for that year accordingly this constitutes highly persuasive evidence that mr hamilton acted fraudulently thus upon consideration of the entire record we find that respondent has proven by clear_and_convincing evidence that mr hamilton acted with the requisite fraudulent intent and that the entire understatement of income for is due to fraud we therefore sustain respondent’s determination that mr hamilton is liable for the addition_to_tax for fraud under sec_6653 c whether petitioners are liable for additions to tax for their substantial_understatement of tax for sec_6661 provides for a 25-percent addition_to_tax for the substantial_understatement_of_income_tax an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return and is considered substantial if it exceeds the greater of percent of the tax owing or dollar_figure sec_6661 and sec_6661 where the taxpayer shows that he or she had a reasonable_cause for and that he or she acted in good_faith with respect to the underpayment the secretary may waive the sec_6661 additions sec_6661 it is taxpayers however who bear the burden of proving that commissioner erred in imposing the addition_to_tax under sec_6661 rule a on their joint federal_income_tax return for petitioners reported a tax due of dollar_figure because petitioners failed to report more than dollar_figure in income the threshold of sec_6661 is clearly met petitioners have offered no evidence or argument that they are not liable for the addition_to_tax under sec_6661 accordingly we sustain respondent’s determination that petitioners are liable for the addition_to_tax under sec_6661 for the substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule
